DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/31/2021 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-5, 7-20, and 22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 7-8, 13, 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (US 9,749,627 B2) in view of Wang et al. (US 2013/0101035 A1) and Hannuksela (US 2017/0347026 A1) (hereinafter “Hann”).
Consider claim 1, Wu teaches a method for video decoding, comprising: obtaining a bit stream for a sequence of image frames, wherein each said image frame is partitioned into a plurality of sections according to a partition scheme (col. 15, lines 15-26); obtaining an indicator indicating that decoding prediction dependency for a particular section of each image frame in the sequence of image frames is constrained within said particular section (col. 10, line 59 – col. 11, line 4; col. 11,line 57 – col. 12, line 4; col. 15, lines 32-36; col. 16, lines 43-59; col. 17, lines 31-49; col. 18, lines 38-50; Fig. 10 and Fig. 11); upon obtaining the indicator, performing decoding prediction for said particular section of a first image frame in the sequence of image frames based on said particular section of a second image frame in the sequence of image frames (col. 11, line 26 – col. 12, line 4; col. 15, lines 25-36); and decoding said particular section of the first image frame based on the decoding prediction (col. 11, line 26 – col. 12, line 4; col. 15, lines 25-36).
However, Wu does not explicitly teach the indicator being a sequence parameter sets (SPS) message or a video parameter sets (VPS) message.
Wang teaches the indicator being a sequence parameter sets (SPS) message or a video parameter sets (VPS) message ([0122] – [0130]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the syntax element in a sequence parameter set (SPS) because such incorporation would facilitate improved parallel processing for both encoding and decoding of video bitstreams, improved error resilience, and more flexible region of interest (ROI) coding.  [0006].
However, the combination of Wu and Wang does not explicitly teach obtaining a parameter that indicates a quality associated with said particular section of the first image frame, the quality indicating viewport information of the first image frame.
Hann teaches obtaining a parameter that indicates a quality associated with said particular section of the first image frame, the quality indicating viewport information of the first image frame ([0270] – [0271], [0277], [0358], [0384], and [0394]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a parameter that indicates a quality associated with a particular section of an image frame because such incorporation would allow automated selection between representations.  [0270] – [0271].
Consider claim 2, Wu teaches said indicator indicates that said particular section is a tile, which is a rectangular region, in each image frame (col. 8, lines 16-29; col. 16, line 65 – col. 17, line 3).
Consider claim 3, Wu teaches said indicator indicates that said particular section is a slice (col. 11, lines 25-56; col. 13, line 65 – col. 14, line 4), which is: a sequence of one or more slice segments starting with an independent slice segment and containing zero or more subsequent dependent slice segments that precede a next independent slice segment, in each image frame, or a sequence of coding blocks or a sequence of coding block pairs (col. 15, lines 5-10; col. 15, lines 36-55; col. 19, lines 5-24).
Consider claim 4, Wu teaches said indicator indicates that only said particular section in the second image frame is used for decoding prediction (col. 11, lines 57-63; col. 15, lines 27-36; col. 16, lines 42-60).
Consider claim 5, Wu teaches said indicator is a supplemental enhancement information (SEI) message or extension data (col. 7, lines 25-27; col. 16, lines 60-64).
Consider claim 7, Wu teaches the method, further comprising obtaining a parameter that indicates a quality associated with said particular section of the first image frame (col. 11, lines 43-46).
Consider claim 8, Wu teaches said quality indicates at least one of an encoding objective measure, an encoding subjective measure, or a sampling ratio (col. 11, lines 43-46).
Consider claim 13, Wu teaches said indicator indicates that decoding prediction dependency for each section of each image frame in the sequence of image frames is constrained within each particular section (col. 10, line 59 – col. 11, line 4; col. 11, line 57 – col. 12, line 4; col. 15, lines 32-36; col. 16, lines 43-59; col. 17, lines 31-49; col. 18, lines 38-50; Fig. 10 and Fig. 11).
Consider claim 15, Wu teaches the decoding prediction comprises inter-frame prediction (col. 15, lines 5-26).
Consider claim 16, Wu teaches the inter-frame prediction is performed for said particular section of the first image frame in the sequence of image frames based on said particular section in the second image frame in the sequence of image frames, and wherein a relative location of said particular section in the first image frame is same as or substantially similar to a relative location of said particular section in the second image frame (col. 19, lines 5-24).
Consider claim 17, Wu teaches reference data used in the inter-frame prediction for said particular section of the first image frame in the sequence of image frames is constrained within said particular section of the second image frame for the sequence of image frames (col. 19, lines 5-24; col. 24, lines 11-19).
Consider claim 18, Wu teaches the reference data comprise data used in inter-frame prediction interpolation (col. 8, lines 30-60).
Consider claim 19, Wu teaches a system for video decoding, comprising: one or more microprocessors with a decoder running on the one or more microprocessors (claim 31), wherein the decoder operates to: obtain a bit stream for a sequence of image frames, wherein each said image frame is partitioned into a plurality of sections according to a partition scheme (col. 15, lines 15-26); obtain an indicator indicating that decoding prediction dependency for a particular section of each image frame in the sequence of image frames is constrained within said particular section (col. 10, line 59 – col. 11, line 4; col. 11,line 57 – col. 12, line 4; col. 15, lines 32-36; col. 16, lines 43-59; col. 17, lines 31-49; col. 18, lines 38-50; Fig. 10 and Fig. 11); upon obtaining the indicator, performing decoding prediction for said particular section of a first image frame in the sequence of image frames based on said particular section of a second image frame in the sequence of image frames (col. 11, line 26 – col. 12, line 4; col. 15, lines 25-36); and decode said particular section of the first image frame based on the decoding prediction (col. 11, line 26 – col. 12, line 4; col. 15, lines 25-36).
However, Wu does not explicitly teach the indicator being a sequence parameter sets (SPS) message or a video parameter sets (VPS) message.
Wang teaches the indicator being a sequence parameter sets (SPS) message or a video parameter sets (VPS) message ([0122] – [0130]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the syntax element in a sequence parameter set (SPS) because such incorporation would facilitate improved parallel processing for both encoding and decoding of video bitstreams, improved error resilience, and more flexible region of interest (ROI) coding.  [0006].
However, the combination of Wu and Wang does not explicitly teach obtaining a parameter that indicates a quality associated with said particular section of the first image frame, the quality indicating viewport information of the first image frame.
obtaining a parameter that indicates a quality associated with said particular section of the first image frame, the quality indicating viewport information of the first image frame ([0270] – [0271], [0277], [0358], [0384], and [0394]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a parameter that indicates a quality associated with a particular section of an image frame because such incorporation would allow automated selection between representations.  [0270] – [0271].
Consider claim 20, Wu teaches an apparatus, comprising: a processor (col. 4, lines 47-65); and a non-transitory computer-readable medium with instructions stored thereon (col. 4, lines 47-65; claim 16), wherein the instructions, when executed by the processor (col. 4, lines 47-65; claim 16), cause the processor to: obtain a bit stream for a sequence of image frames, wherein each said image frame is partitioned into a plurality of sections according to a partition scheme (col. 15, lines 15-26); obtain an indicator indicating that decoding prediction dependency for a particular section of each image frame in the sequence of image frames is constrained within said particular section (col. 10, line 59 – col. 11, line 4; col. 11,line 57 – col. 12, line 4; col. 15, lines 32-36; col. 16, lines 43-59; col. 17, lines 31-49; col. 18, lines 38-50; Fig. 10 and Fig. 11); upon obtaining the indicator, performing decoding prediction for said particular section of a first image frame in the sequence of image frames based on said particular section of a second image frame in the sequence of image frames (col. 11, line 26 – col. 12, line 4; col. ; and decode said particular section of the first image frame based on the decoding prediction (col. 11, line 26 – col. 12, line 4; col. 15, lines 25-36).
However, Wu does not explicitly teach the indicator being a sequence parameter sets (SPS) message or a video parameter sets (VPS) message.
Wang teaches the indicator being a sequence parameter sets (SPS) message or a video parameter sets (VPS) message ([0122] – [0130]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the syntax element in a sequence parameter set (SPS) because such incorporation would facilitate improved parallel processing for both encoding and decoding of video bitstreams, improved error resilience, and more flexible region of interest (ROI) coding.  [0006].
However, the combination of Wu and Wang does not explicitly teach obtaining a parameter that indicates a quality associated with said particular section of the first image frame, the quality indicating viewport information of the first image frame.
Hann teaches obtaining a parameter that indicates a quality associated with said particular section of the first image frame, the quality indicating viewport information of the first image frame ([0270] – [0271], [0277], [0358], [0384], and [0394]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a parameter that indicates a quality associated with a particular section of an image frame because such incorporation would allow automated selection between representations.  [0270] – [0271].
Consider claim 22, Hann teaches the parameter is a first parameter that indicates a first quality associated with said particular section of the first image frame in the sequence of image frames, the first quality indicating a first location of a viewport of the first image frame ([0270] – [0271], [0277], [0358], [0384], and [0394]); the method further comprising: obtaining a second parameter that indicates a second quality associated with said particular section of the second image frame in the sequence of image frames, the second quality indicating a second location of a viewport of the second image frame, the first location being different from the second location, and the first parameter being different from the second parameter ([0270] – [0271], [0277], [0358], [0384], and [0394]); wherein performing decoding prediction for said particular section of the first image frame includes: performing, according to the first parameter and the second parameter, decoding prediction for said particular section of the first image frame based on said particular section of the second image frame ([0270] – [0271], [0277], [0358], [0384], and [0394]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a parameter that indicates a quality associated with a particular section of an image frame because such incorporation would allow automated selection between representations.  [0270] – [0271].
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (US 9,749,627 B2) in view of Wang et al. (US 2013/0101035 A1), Hannuksela (US 2017/0347026 A1) (hereinafter “Hann”), and Makar et al. (US 2017/0374375 A1).
Consider claim 9, Wu teaches all the limitations in claim 8 but does not explicitly teach said encoding objective measure is a peak signal to noise ratio (PSNR).
Makar teaches said encoding objective measure is a peak signal to noise ratio (PSNR) ([0025]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the known technique of calculating the peak signal to noise ratio (PSNR) because such incorporation would help obtain the quality metrics for the video data processed.  [0025].
Claim 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (US 9,749,627 B2) in view of Wang et al. (US 2013/0101035 A1), Hannuksela (US 2017/0347026 A1) (hereinafter “Hann”), and Hannuksela et al. (US 2019/0297339 A1).
Consider claim 10, Wu teaches all the limitations in claim 1 and obtaining a parameter that indicates the number of sections in the first image frame (col. 24, lines 11-42) but does not explicitly teach obtaining a parameter set that contains a set of values, each of which indicates a quality associated with each of the plurality of sections of the first image frame.
Hannuksela teaches obtaining a parameter set that contains a set of values, each of which indicates a quality associated with each of the plurality of sections of the first image frame ([0254] – [0257], [0325] – [0326], and [0329]).
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the known technique of obtaining a parameter set that contains sampling ratio for each of the plurality of sections of the image frame because such incorporation would allow regional 
Consider claim 11, Hannuksela teaches the quality indicates a sampling ratio for each of the plurality of sections of the first image frame ([0254] – [0257], [0325] – [0326], and [0329]).
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the known technique of obtaining a parameter set that contains sampling ratio for each of the plurality of sections of the image frame because such incorporation would allow regional resampling that reduces encoding/decoding complexity and result into an increased rate-distortion performance.  [0250] – [0251].
Consider claim 12, Hannuksela teaches converting each different section in the first image frame in the sequence of image frames to a predetermined sampling ratio associated with each section ([0254] – [0257], [0325] – [0326], and [0329]).
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the known technique of obtaining a parameter set that contains sampling ratio for each of the plurality of sections of the image frame because such incorporation would allow regional resampling that reduces encoding/decoding complexity and result into an increased rate-distortion performance.  [0250] – [0251].
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAT CHI CHIO whose telephone number is (571)272-9563.  The examiner can normally be reached on Monday-Thursday 10am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMIE J ATALA can be reached on 571-272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.